 
MEMORANDUM OF AGREEMENT


Is entered into between


CLENERGEN PHILIPPINES CORPORATION, a Philippine corporation organized under
Philippine laws with office address at Unit 311, The Annex, No. 24 Gen. Araneta
Street, San Antonio Village, Pasig City, Philippines, herein represented by its
President, MR. ANTONIO A. GIMENEZ and herein referred to as “CLENERGEN”.


and


NATIONAL POWER CORPORATION, a Philippine government owned and controlled
corporation organized and existing under and by virtue of the laws of the
Philippines, with principal office address at Quezon Avenue corner BIR Road,
Diliman, Quezon City, 1100 Philippines, herein represented by its President, MR.
FROILAN A. TAMPINCO and hereinafter referred to as “NPC”;


On the basis of the following premises


Whereas,  Clenergen  signed a Memorandum of Agreement  dated December 28, 2009
with National Power Corporation  to undertake the feasibility studies for
off-grid areas covering  Romblon Islands, Kalinga and Apayao under a
Build-Operate-Own System;


Whereas,  Clenergen projects that in the medium and long term,  these designated
areas  will require a consolidated power need  of 10 MW  with  the Romblon
cluster of islands needing at least 5 MW in the medium term;  Kalinga, 1.5MW;
and the balance for Palawan off-grid areas and others to be mutually decided
upon between Clenergen and NPC;


Whereas, the NPC recognizes that the projects relative to the 10MW power needs
are in pursuance of NPC’s off-grid power development plan and in the context of
the Public-Private Partnership (PPP) program of the government which aims to
accelerate development, financing, construction and operation of key
infrastructure projects and wherein, the government is willing to protect
investors from certain regulatory risks events and provide pertinent incentives,
provided, however, the projects undergo competitive bidding;


Whereas, Clenergen in pursuit of said projects, will consolidate the financial
requirements of said areas under a 10MW consolidated power delivery plan and
will tap immediately the global financial markets to take advantage of strong
interests in alternative energies from both institutional and private capital
investors;

 
1

--------------------------------------------------------------------------------

 

Whereas, in pursuing such capital markets,   NPC and Clenergen have agreed to
conclude, under a separate agreement and subject to existing laws, rules and
regulations,  a 10 MW Consolidated Power Purchase Agreement against which
foreign capital will be generated;


Whereas, to make the investment to said SPUG areas attractive and as part of the
Consolidated PPA, NPC will agree to provide and warrant sovereign risks cover
under such agreement as a safety net to investors in coordination with, and
subject to the approval of, appropriate government agencies;


Whereas, it is the intent of Clenergen to have said funds consolidated and drawn
against individual Power Purchase Agreements as they are concluded and executed;


Whereas, Clenergen, in submitting this proposal, has started to receive
expressed capital commitments for the Romblon initiative and a Clenergen – NPC
Consolidated PPA will facilitate these commitments, and that Clenergen will
commit to the soonest completion of the Feasibility Study, together with the
National Power Corporation, for said feasibility study to be endorsed by the
Department of Energy for consideration under the PPP Framework;


 Whereas,  this direction is consistent with the new  government direction
calling for a joint government-private sector partnership in the power
infrastructure area and encourages the Philippine government to create new
vehicles of partnership with the private sector to induce fresh capital in the
power sector;


Now, therefore, for and in consideration of the foregoing premises, NPC and
Clenergen have agreed as follows


Article 1 - Execution


Both sides shall utilize the Joint Technical Working Group (JTWG) under the
existing NPC-Clenergen MOA   to organize the detailed terms of reference of this
proposal.  Both sides agree to come up with an execution plan within 15 days
from the signing of this Agreement.


For purposes of this Agreement:


a)
Clenergen shall raise competitive foreign capital  to finance its 10MW mandated
power generation program  with NPC under BOO;

 
b)
Said  Funds shall be generated  against a consolidated  Power Purchase Agreement
between NPC and Clenergen;



 
2

--------------------------------------------------------------------------------

 
c)
Said  Funds shall be generated in advance,  shall be  operated as a standby,
revolving funds, and shall be tapped as projects mature and ready for
commercialization under the Consolidated PPA;

 
d)
Said Funds shall be secured by NPC, subject to the approval of the appropriate
government agencies, against political risks and provided with sovereign
warranties as a safety net for investors’ protection.

 
e)
Said Funds will be organized and managed by Clenergen in support of its BOO
commitment under NPC’s SPUG.

 
Article 2 - Role of Parties


To facilitate the work on both sides, the responsibilities have been divided as
follows:


a)
Role of Clenergen

 
1)
Take the lead in submitting proposed Consolidated Power Purchase Agreement to
NPC covering a 10 MW program within 90 days from signing of this MOA;

2)
Submit the detailed financial and management plan for consideration by NPC and
in coordination with other relevant Philippine government agencies;

3)
Be responsible for organizing  financial instruments to raise capital for this
program;

4)
In coordination with NPC, organize market-driven activities  to promote funding
including relevant foreign road shows to generate capital and interests on the
SPUG projects;

5)
Develop  financial models  to validate project assumptions and ensure
sustainability;

6)
Ensure competitiveness of capital generated for this project;

7)
Submit regular reports on the status of the program;

8)
Undertake such tasks as necessary to facilitate this program

 
b)
Role of NPC

 
1)
Conclude with Clenergen the a Consolidated Power Purchase Agreement, within a
reasonable amount of time after the receipt of the proposed Consolidated PPA
from Clenergen as provided in Article 2, Section a(1) above and subject to ERC
approval,;

2)
Promote, coordinate and secure the necessary approvals for the Agreement among
relevant Philippine government agencies;

3)
Provide relevant technical, financial, logistical and administrative information
as necessary to facilitate the project;

4)
Create a dedicated financial team within NPC to facilitate and monitor the
project, as necessary;


 
3

--------------------------------------------------------------------------------

 

5)
Participate in the promotional aspects of the project including  Investor Road
Shows created for this purpose;

6)
Facilitate and conclude political and sovereign risk  cover under an expressed
agreement for this purpose;

7)
Use the JTWG as continuing project development forum between NPC and Clenergen;

8)
Undertake such tasks as necessary to promote the project.

 
Article 3 - Non Disclosure Agreement


The previously agreed Non-Disclosure Agreement signed December 28, 2009 forms
part of this Agreement.


Article 4 - Settlement of Disputes


The Parties shall settle their differences amicably in the interest of the
project.  In case the Parties cannot settle their differences amicably, the
Parties will pursue Arbitration procedure and related governing laws of the
Philippines.  Arbitration venue shall be in the Philippines.



Article 5 - Special Efforts


The Parties shall take special efforts, using their respective resources, to
give this agreement special priority and attention including observance of
timelines to facilitate the objectives of this MOA.   Likewise, both parties
shall consider, towards the long term scenario, the partnering arrangement
through the Public-Private Partnership Guidelines of the Philippine government
and to prepare business plans required under this program.


Article 6 – Additional Agreements


The Parties shall enter into relevant agreements in pursuance of this MOA but in
the context of this agreement.



Article 5 - Effectivity


 This MOA shall take effect upon  signing hereof and shall continue to be in
effect for one (1) year, unless terminated by either Party upon ten (10) days
written notice to the other.


 
4

--------------------------------------------------------------------------------

 

Signed  7th day of December 2010


CLENERGEN PHILIPPINES CORPORATION
NATIONAL POWER CORPORATION
   
By:
By:
   
/s/Antonio A. Gimenez
 
/s/Froilan A. Tampinco
 
ANTONIO A. GIMENEZ
FROILAN A. TAMPINCO
President
President



WITNESSED BY


/s/Miguel Patolot

 
MIGUEL PATOLOT
Non Executive Chairman
Clenergen Philippines Corporation


/s/Mark LM Quinn

MARK LM QUINN
Executive Chairman
Clenergen Corporation US
 

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT


Republic of the Philippine
)
City of _________________  
) S.S.

 
BEFORE ME, a Notary Public in and for City of ______________, Philippines, this
____________ 2010, personally appeared:


Name
Identification Document
Presented
Date and Place of Issue
ANTONIO A. GIMENEZ
   
FROILAN A. TAMPINCO
   

 
known to me and to me known to be the same person who executed the foregoing
Memorandum of Agreement and acknowledged to me that the same is his free and
voluntary act and deed as well as that of the Corporation he represents.


This Memorandum of Agreement consists of six (6) pages including this page on
which the Acknowledgment is written, signed by the parties and their
instrumental witnesses on the signature page, and sealed with my notarial seal.


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my notarial seal
on the date and at the place first above written.



 
NOTARY PUBLIC
 
Until December 31, 20__
 
PTR NO. ______________

 
Doc. No. _______;
Page No. _______;
Book No. _______;
Series of 2010.

 
5

--------------------------------------------------------------------------------

 